Reed, J.,
delivered the opinion of the court.
In accordance with the statute (section 4740, Code of 1906), and following the notice given by the state revenue agent, the assessor of Harrison county assessed to appellant for back taxes a turpentine lease as personal property.
The agreed statement of facts shows- that appellant, J. •L. Jones, is a citizen of Harrison county, Miss., and was so on January 25,1907, when he acquired by purchase the turpentine lease described in the notice of assessment *402herein; that he was then, and has been since, engaged in the business of manufacturing rosin and turpentine in that county, having a still therein for the purpose; that the land described in the lease was. assessed to the owner of the fee, who paid the taxes thereon; that the turpentine lease was not separately assessed to anyone; and that Mr. Jones has paid no taxes on the money invested in the lease. From the judgment of the circuit court, directing the assessment for back taxes to Mr. Jones of the turpentine lease as personal property, the appeal now before us was taken.
The question before us is whether such turpentine lease is personal property, subject to taxation. It is understood that the lease gives the right and privilege to enter upon land for a term and extract gum or crude products from the pine trees, which is afterwards manufactured into what is known a.s naval stores.' We refer to our opinion this day rendered in the case of Harrison Naval Stores Co. v. Wirt Adams, State Revenue Agent, 61 South. 417, in which we discuss such leases, and decide that, where a person is assessed for money invested or employed in the turpentine business, the leases as set out in the assessment are evidence of the amounts so employed. It will be noted that in the case of Hancock County v. Imperial Naval Stores Co., 93 Miss. 822, 47 South. 177, 17 L. R. A. (N. S.) 693, 136 Am. St. Rep. 561, Whitfield, C. J., in delivering the opinion of the court, wherein it is held that turpentine leases are not assessable as real estate, said: ‘ ‘ Confining ourselvesi strictly to the precise point presented for adjudication by this record, which is, merely and simply, whether this instrument passes any interest in the land as land, and therefore assessable as land, we say that it does not. ” It will be seen that the turpentine leases cannot be assessed on the land roll, and be taxed as such an interest in land as amounts to real property. Now, is it not property? It is subject to ownership, it has a value, and it may be bought and *403sold. It seems clear to us that it is property. From its very nature it is personal property. The lease, or right, or privilege, which is owned by appellant, being personal property, isi subject to be taxed as such in Harrison county, and therefore should have been assessed on the personal roll of that county.
We believe that it was appellant’s duty, under the requirements of section 4264 of the Code of 1906, in making out and delivering to the assessor a true list of all his taxable personal property, to have included this turpentine lease under the heading provided in the. form of the list prescribed in section 4270. Code of 1906, “Amount of All Other Personal Property Not Otherwise Mentioned.” There is no provision in the law to relieve turpentine leases from taxation by way of exemption. It is certainly the purpose of the state to require of all property its proper proportion of taxes in the plan to provide revenue for the expense of the government. As the turpentine lease is property with a value, which has not been heretofore assessed to appellant, or any other person, it was not error in the circuit court to decide that it should be assessed to appellant for back taxes.

Affirmed.